    8:19-cv-00220-JFB-SMB Doc # 53 Filed: 09/30/20 Page 1 of 2 - Page ID # 139



                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

 MARK HAYHURST,

                               Plaintiff,                                                     8:19CV220

           vs.                                                                    THIRD AMENDED FINAL
                                                                                   PROGRESSION ORDER
 UNION PACIFIC RAILROAD CO.,

                               Defendant.

       THIS MATTER is before the Court on the parties’ Joint Motion to Modify Progression
Order. (Filing No. 52.) The motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court’s earlier final progression orders remain
in effect, and in addition to those provisions, progression is as follows:

          1)        The pretrial conference and trial will not be set at this time. The status conference
                    presently scheduled for October 1, 2020 is canceled. A status conference to
                    discuss the status of case progression, the parties’ interest in settlement and
                    pretrial conference and trial setting will be held with the undersigned magistrate
                    judge on November 2, 2020 3:00 p.m. by telephone. Case conference instructions
                    are found at Filing No. 44.

          2)        The deadline for completing written discovery under Rules 33, 34, and 36 of the
                    Federal Rules of Civil Procedure is October 30, 2020. Motions to compel
                    discovery under Rules 33, 34, and 36 must be filed by November 13, 2020.

                    Note: A motion to compel, to quash, or for a disputed protective order shall not be
                    filed without first contacting the chambers of the undersigned magistrate judge to
                    set a conference for discussing the parties’ dispute.

          3)        The deadlines for identifying expert witnesses expected to testify at the trial, (both
                    retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                    Civ. P. 26(a)(2)(C)), are:

                              For the plaintiff(s):                             January 14, 2020
                              For the defendant(s):                             January 14, 2020

          4)        The deadlines for complete expert disclosures1 for all experts expected to testify at
                    trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                    (Fed. R. Civ. P. 26(a)(2)(C)), are:

                              For the plaintiff(s):                             February 18, 2020
                              For the defendant(s):                             March 17, 2020


           1 While treating medical and mental health care providers are generally not considered “specially retained experts,” not

all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated within that expert’s treatment records and
reports must be separately and timely disclosed.
8:19-cv-00220-JFB-SMB Doc # 53 Filed: 09/30/20 Page 2 of 2 - Page ID # 140



   5)     The deposition deadline is October 30, 2020.

              a. The maximum number of depositions that may be taken by the plaintiffs as
                 a group and the defendants as a group is 10.

              b. Depositions will be limited by Rule 30(d)(1).

              c. Counsel for the parties have discussed and are amenable to additional
                 depositions after the deadline limited to matters arising out of documents
                 produced without sufficient time to conduct depositions before April 15,
                 2020.

   6)     The deadline for filing motions to dismiss and motions for summary judgment is
          November 27, 2020.

   7)     The deadline for filing motions to exclude testimony on Daubert and related
          grounds is August 1, 2020.

   8)     Motions in limine shall be filed seven days before the pretrial conference. It is not
          the normal practice to hold hearings on motions in limine or to rule on them prior
          to the first day of trial. Counsel should plan accordingly.

   9)     The parties shall comply with all other stipulations and agreements recited in their
          Rule 26(f) planning report that are not inconsistent with this order.

   10)    All requests for changes of deadlines or settings established herein shall be directed
          to the undersigned magistrate judge, including all requests for changes of trial dates.
          Such requests will not be considered absent a showing of due diligence in the timely
          progression of this case and the recent development of circumstances, unanticipated
          prior to the filing of the motion, which require that additional time be allowed.
   Dated this 30th day of September, 2020.
                                                 BY THE COURT:


                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge
